DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021, 01/25/2022 and 08/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The specification has typographical errors. Molybdenum telluride and molybdenum selenide have their formulas incorrectly listed. The two are referred to as WTe.sub.2 and WSe.sub.2, respectively, when they should be listed as MoTe.sub.2 and MoSe.sub.2. This is seen in paragraph [0037], [0050], [0063], [0082], [0114], [0126] and [0144] but additional errors may be elsewhere. 
Appropriate correction is required.

Claim Objections
Claims 2, 13 and 20 are objected to because of the following informalities:  
Claims 2, 13 and 20 have typographical errors. Molybdenum telluride and molybdenum selenide have their formulas incorrectly listed. The two are referred to as WTe.sub.2 and WSe.sub.2, respectively, when they should be listed as MoTe.sub.2 and MoSe.sub.2. 
Additionally, Claim 20 lists the material options for the two-dimensional material before disclosing that the second channel layer includes a two-dimensional material. The order of these limitations should be reversed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a method for “forming…the dielectric feature”. It depends on Claim 3 which depends on Claim 1. Neither of these claims discloses a dielectric feature. It is unclear what the dielectric feature is Applicant is forming in the source/drain regions. Appropriate correction is required as the claim is not being given much patentable weight. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0364592 to van Dal et al (hereinafter van Dal).
Regarding Claim 1, van Dal discloses a method, comprising:
providing a workpiece having a semiconductor structure (1302, Fig. 13; 208 Fig. 14);
depositing a two-dimensional (2D) material layer (204, [0039]) over the semiconductor structure;
forming a source feature and a drain feature (108, Fig. 17) electrically connected to the semiconductor structure and the 2D material layer, wherein the source feature and drain feature include a semiconductor material; and
forming a gate structure (112) over the two-dimensional material layer and interposed between the source feature and the drain feature (Fig. 17), wherein the gate structure, the source feature, the drain feature, the semiconductor structure and the 2D material layer are configured to form a field-effect transistor (Fig. 17), and wherein the semiconductor structure and the 2D material layer function, respectively, as a first channel and a second channel between the source feature and the drain feature (Figs. 16 & 17).

Regarding Claim 2, van Dal discloses the method of Claim 1, wherein
the semiconductor structure comprises silicon, germanium, a III-V semiconductor, or a II-VI semiconductor ([0034] & [0037]); and
the 2D material layer includes one of graphene, tungsten sulfide (WS.sub.2), tungsten telluride (WTe.sub.2), tungsten selenide (WSe.sub.2), molybdenum sulfide (MoS.sub.2), molybdenum telluride (MoTe.sub.2), black phosphorus, or molybdenum selenide (WSe.sub.2) ([0041] & [0056]).

Regarding Claim 20, van Dal discloses a semiconductor device, comprising:
a channel member (Fig. 17) including a first channel layer (208) and a second channel layer (204) over the first channel layer;
a gate structure (112) over the channel member; and
a source feature and a drain feature (108) of a semiconductor material,
wherein the first channel layer includes silicon, germanium, a III-V semiconductor, or a II-VI semiconductor ([0034] & [0037]),
wherein the two-dimensional material includes graphene, tungsten sulfide (WSz.sub.2), tungsten telluride (WTe.sub.2), tungsten selenide (WSe.sub.2), molybdenum sulfide (MoS.sub.2), molybdenum telluride (MoTe.sub.2), black phosphorus, or molybdenum selenide (MoSe.sub.2) ([0041] & [0056]),
wherein the second channel layer includes a two-dimensional material [0039], and
wherein the semiconductor material of the source and drain features electrically connects to the first and second channel layers (Fig. 17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-3, 4 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 20 of copending Application No. 16/937277 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differing elements are found in dependent claims and are obvious components and/or materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Examiner notes that the copending Application has been allowed and is awaiting the patent to be issued. Once the patent is issued, this rejection will no longer be provisional.

Below, the pending application claims are matched with their equivalent in the copending application. The copending application claim language is italicized. 
Pending Claim 1 recites a method, comprising:
providing a workpiece having a semiconductor structure;
Copending Claim 15 recites a method, comprising:
providing a workpiece comprising a substrate and a semiconductor structure extending from the substrate, wherein the semiconductor structure comprises silicon, germanium, a III-V semiconductor, or a II-VI semiconductor;

depositing a two-dimensional (2D) material layer over the semiconductor structure;
selectively depositing a two-dimensional material layer over surfaces of the semiconductor structure…

forming a gate structure over the two-dimensional material layer… 
forming a gate structure over the two-dimensional material layer….

The pending application differs from the copending application by requiring (1) forming a source feature and a drain feature electrically connected to the semiconductor structure and the 2D material layer, wherein the source feature and drain feature include a semiconductor material; (2) wherein the gate structure, the source feature, the drain feature, the semiconductor structure and the 2D material layer are configured to form a field-effect transistor, and (3) wherein the semiconductor structure and the 2D material layer function, respectively, as a first channel and a second channel between the source feature and the drain feature.
With regards to (1)-(3), source/drain features are found in Claim 16 of the copending application and are obvious elements of a transistor. Gates, source/drain regions and channels are basic elements of a field-effect transistor and the placing of source/drain regions on the ends of the semiconductor and 2D materials would result in a channel being formed beneath the gate structure. These elements are elementary and obvious.

The copending application differs from the pending application by noting the material composition of the semiconductor structure and 2D material. Pending Claim 2 lists these elements, verbatim, but their absence from the independent claim does not patentably distinguish the pending application from the copending application since the materials listed were commonly known at the time and widely used as semiconductor materials and 2D materials in channel regions. 
For brevity, the pending dependent claims are matched to their equivalent in the copending application without repetition of the claim language. 
Pending Claim 2 is unpatentable in view of copending Claim 15.
Pending Claim 3 is an obvious method of forming the source/drain features to apply strain on the channel region.
Pending Claim 4 is unpatentable in view of copending Claim 20.
Pending Claim 10 is obvious absent any unexpected results by Applicant. 2D materials are typically very thing and the range of 2.ang. to 10.ang. is common for materials such as graphene.


Allowable Subject Matter
Claims 12-19 are allowed.
Claims 5, 6, 8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 requires the 2D material be patterned so it is only beneath the gate stack, between the first and second spacers. Van Dal and the copending application do not disclose this process, or structure, and it is not an obvious modification of the references. Claim 8 discloses a similar method but including a gate replacement process, essentially expanding on Claim 5. Claims 6 and 9 depend on Claims 5 and 8, respectively and are allowable for at least the reason above. 
Claim 11 requires a dielectric feature be formed between the 2D material and the semiconductor structure. Van Dal and the copending application do not disclose this process, or structure, and it is not an obvious modification of the references

The following is an examiner’s statement of reasons for allowance:
Claim 12 recites a method, comprising:
forming a semiconductor stack that includes first semiconductor layers and second semiconductor layers alternatively configured, wherein the first and second semiconductor layers are different in composition;
depositing a two-dimensional (2D) material layer on the second semiconductor layers;
forming a source feature and a drain feature electrically connected to the second semiconductor layers and the 2D material layer, wherein the source feature and drain feature include a semiconductor material;
selectively removing the first semiconductor layers; and
forming a gate structure over the two-dimensional material layer and extending to wrap around each of the second semiconductor layers.

Van Dal and the copending application do not disclose the formation of nanowires having both semiconductor and 2D materials. While the copending application discloses a structure having these elements, see Claim 1, it does not disclose a method for forming the structure. US PG Pub 2020/0075593 (Xiao) is cited as being a relevant reference for comparison to Applicant’s invention. Xiao forms first semiconductor layers having 2D material on them in a nanowire configuration. However, Xiao does not form the device by “forming a semiconductor stack that includes first semiconductor layers and second semiconductor layers alternatively configured, wherein the first and second semiconductor layers are different in composition; depositing a two-dimensional (2D) material layer on the second semiconductor layers; and selectively removing the first semiconductor layers”. Notably, the second semiconductor layers are selectively removed before forming the 2D material layer. 
A search of other, relevant references does not show Applicants invention to be anticipated or obvious. Claims 13-19 depend on Claim 12 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID C SPALLA/               Primary Examiner, Art Unit 2818